Citation Nr: 0419435	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) improved pension benefits in the originally calculated 
amount of $30,410.00 was properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $30,410.00.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2002, the Board issued a decision denying the 
veteran's claim for recovery of an overpayment in the 
calculated amount of $30,410.00.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the parties to the appeal 
filed a Joint Motion for Remand.  By an Order of that same 
month, the Court vacated the Board's June 2002 decision and 
remanded the matter for additional action.  

For the reasons set forth below, the appeal is REMANDED to 
the RO.  VA will notify you if further action is required on 
your part.


REMAND

Procedural History

In December 1997, the RO granted non-service-connected 
pension benefits.  In January 1998, the veteran notified the 
RO in a discrepancy in the amount of Social Security benefits 
he received and further advised the RO of his receipt of 
Worker's Compensation benefits.  In January and later in June 
2000, the RO amended and reduced the veteran's non-service-
connected pension benefits.  

In June 2000, the veteran requested waiver of the 
overpayment.  In August 2000, a calculated overpayment in the 
amount of $30,410.00 was referred to the Committee.  In a 
September 2000 Statement in Support of Claim, the veteran 
challenged the amount of income attributed to the receipt of 
Workmen's Compensation benefits.  

In a November 2000, the Committee denied the veteran's 
request for waiver of overpayment, and in doing so, found 
that the veteran was solely at fault in the creation of the 
debt for not notifying VA of changes in family income.  The 
veteran was notified of the decision and of his appellate 
rights that same month.  

In January 2001, the veteran submitted a VA Form 21-4138 
Statement in Support of Claim in which he again disputed the 
amount of income attributed to the receipt of Workmen's 
Compensation benefits and income attributed to his spouse and 
their receipt of Social Security benefits.  

In February 2002, the RO issued a Statement of the Case with 
respect to the issue of the denial of the request for waiver 
of overpayment of $30, 410.00.  Later, in March 2002, the RO 
received the veteran's VA Form 9, Substantive Appeal.  In 
argument submitted with his Form 9 and in a Statement of 
Accredited Representative in Appealed Case, the veteran and 
his representative argued that the debt as created was 
invalid and further sought waiver of the indebtedness.  

Analysis

Based upon the forgoing background, the Board finds that the 
veteran and his representative dispute both the validity of 
the debt and the denial of the request of waiver of 
overpayment.  The Board finds that the statement submitted by 
the veteran in January 2001 constitutes a timely Notice of 
Disagreement with respect to both the validity of the debt 
and the denial of his request for waiver of overpayment.  
See, 38 U.S.C.A. § 7105 (appellate review will be initiated 
by a notice of disagreement).  As there was no Statement of 
the Case issued as to validity of the creation of the debt 
and as the veteran has not been given an opportunity to 
perfect an appeal to the Board by submitting a timely 
substantive appeal, this claim must be remanded to the RO.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  See also 38 
C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran raises the validity of a debt as 
part of a waiver application, it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to 
the lawfulness of the debt asserted against him.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  On remand, the RO 
must first address the preliminary issue of whether the 
overpayment in question was properly created (i.e., the 
validity of the debt).  See Schaper v. Derwinski, supra;  
VAOPGCPREC 6-98 (April 24, 1998).  If the RO concludes the 
debt is validly established, the veteran's request for a 
waiver should be referred to the Committee.  

Thus, because formal review as to the validity of the 
creation of the veteran's debt has never been performed, the 
agency of original jurisdiction, in this case, the Committee, 
is required to conduct the initial review of this issue to 
avoid prejudice to the veteran and his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Under these 
circumstances, due process requires that the Committee 
perform a full, formal, initial review of the validity of the 
creation of the debt and the amount of the debt prior to 
further appellate review.  

Once the amount of the debt is established, the Committee 
should next revisit the issue of whether the veteran acted 
with fraud, misrepresentation, or in bad faith in his 
dealings with VA surrounding his application for pension 
benefits and the subsequently-declared debt.  If it is 
concluded that there was no fraud, misrepresentation, or bad 
faith involved, then the Committee should adjudicate the 
issue of entitlement to a waiver under the principles of 
equity and good conscience.  

Finally, the Board notes that in March 2004, the appellant's 
attorney submitted to the Board additional evidence 
consisting of affidavits, a Financial Status Report and 
Social Security benefit summaries for 2000, 2001 and 2002.  
The evidence was submitted without a waiver of initial AOJ 
review of the evidence.  See, 38 C.F.R. § 20.1304.  As such, 
the evidence must first be considered by the RO prior to the 
Board's consideration of such on appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The Committee must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the veteran's 
debt, to include any necessary 
evidentiary development, providing notice 
of the decision to the veteran and an 
opportunity to respond.  

2.  Once the amount of the debt has been 
established, the Committee should next 
revisit the issue of whether the veteran 
acted with fraud, misrepresentation, or 
in bad faith in his dealings with VA 
surrounding his receipt of VA pension 
benefits and the subsequently-declared 
debt, providing notice of the decision to 
the veteran and an opportunity to 
respond.

3.  To the extent the RO continues to 
find the debt to be valid, the RO should 
also readjudicate the issue of waiver of 
recovery of the overpayment.  These 
adjudications should include 
consideration of all of the evidence, to 
include that added to the record since 
the Statement of the Case (SOC) issued in 
February 2002. 

4.  If the veteran continues to disagree 
with the validity of the creation of the 
debt, the RO should issue a Statement of 
The Case.  Along with the Statement of 
The Case, the RO must furnish to the 
veteran and his attorney a VA Form 9 
(Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to that issue. The veteran and his 
attorney are hereby reminded that 
appellate consideration of the claim may 
be obtained only if a timely appeal as to 
the issue is perfected.  

5.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



